White, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered August 9, 1993 in Ulster County, upon a verdict rendered in favor of plaintiff.
Plaintiff’s sole contention on this appeal is that Supreme Court erred in refusing his request to give the emergency doctrine instruction to the jury (1 NY PJI 2:14, at 113-114 [2d ed] [1993 Supp]). Whether Supreme Court should have acceded to plaintiff’s request depends upon whether, viewing the evidence in the light most favorable to plaintiff, the proof shows that he was confronted by a sudden and unforeseen occurrence not of his own making (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 326-327).
The evidence here shows that, on Sunday, June 10, 1990 at about 8:15 a.m., plaintiff was operating his motorcycle westbound on Main Street in the Village of Fleischmanns, Delaware County, at about 18 to 25 miles per hour approximately 45 to 75 feet behind the vehicle operated by defendant David R. Brecher which was proceeding at about 15 miles per hour. When Brecher saw an acquaintance on the side of the road, he brought his car to an abrupt stop. Plaintiff reacted by downshifting and applying his brakes. When he realized these maneuvers were not going to stop him in time, he unsuccessfully attempted to avoid a collision with the Brecher vehicle by driving to the left.
In our view these facts do not warrant an "emergency charge” since they show that plaintiff merely faced a routine traffic situation he should reasonably have anticipated and been prepared to meet, for as he approached the Brecher vehicle from the rear he was required to maintain a reasonably safe distance and rate of speed to maintain control of his vehicle, and to use reasonable care to avoid a collision (see, McCarthy v Miller, 139 AD2d 500; Young v City of New York, 113 AD2d 833).
Accordingly, Supreme Court did not err in denying plaintiff’s request (see, Pincus v Cohen, 198 AD2d 405; McCarthy v Miller, supra; Hardy v Sicuranza, 133 AD2d 138; Kowchefski v Urbanowicz, 102 AD2d 863); thus, we affirm.
Mikoll, J. P., Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, with costs.